DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of August 4, 2021, Claims 1 and 3-18 are pending. Claims 1, 5, 10, 13, and 16 are amended. 
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  Claim 5 is presented below
Claim 5. The bottle according to claim 1 wherein the top portion cross-section is greater than the mid portion cross-section, and wherein the top portion includes a textured top portion outer surface that is configured to better gripping of the top portion.

Claim 10 is presented below: 
Claim 10. The bottle according to claim 1 wherein the top portion includes a textured top portion outer surface that is configured to better gripping of the top portion.

This is ungrammatical and unclear. It is assumed that the textured top portion outer surface is configured to provide a better grip on the top portion. Appropriate correction is required.
The following is a sample, draft claim which is believed to more accurately define the subject matter. 



Examiner’s Draft Proposed Claim 5. The bottle according to claim 1 wherein the top portion cross-section is greater than the mid portion cross-section, and wherein the top portion includes a textured top portion outer surface 

Examiner’s Draft Proposed Claim 10. The bottle according to claim 1 wherein the top portion includes a textured top portion outer surface 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US D234911).
Regarding Claim 1, Stevens discloses a bottle body having an inner volume including a bottom portion, a mid portion and a top portion extending from a bottom surface of the bottle body to a shoulder surface of the bottle body in a longitudinal direction. Stevens also discloses a neck portion extending from the shoulder surface of the bottle body having an opening for dispensing. The bottom portion, mid portion and top portion each have a bottom portion cross-section, a mid portion cross-section and a top portion cross-section, respectively. The bottom portion cross-section is greater than 
This may be seen in Figure 1 of Stevens which presents an elevation view and Figure 7 which shows a longitudinal sectional view along line 7-7 and shows the thickness of the sidewalls as reproduced below in Diagram 1.   
 
    PNG
    media_image1.png
    1266
    1558
    media_image1.png
    Greyscale

While Stevens does not disclose the bottle holds adhesives or is used for dispensing adhesives, the contents of the bottle is a statement of intended use. If the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.
In the present case, a person having ordinary skill in the art would recognize and find obvious that the container of Stevens may also be used to store and dispense adhesives. In other words, the claimed bottle structure is entirely found in Stevens. A recitation of the intended contents and use of the bottle does not add any structural distinction to the bottle itself. To specify the contents of a prior art bottle must be considered an obvious variation. Please see MPEP 2111.02.  
Regarding Claim 3, Stevens discloses the top portion cross-section is greater than the mid portion cross-section.
Regarding Claim 4, Stevens discloses the bottom portion cross-section is approximately the same as the top portion cross-section.
Regarding Claim 6, Stevens discloses the bottom portion with increased bottom portion cross-section extends in the longitudinal direction.
Regarding Claims 7 and 8, Stevens discloses the bottom portion with increased bottom portion cross-section extends in the longitudinal direction approximately the same distance as the top portion with increased top portion cross-section.
Regarding Claim 9, while Stevens does not disclose that the bottom portion with increased bottom portion cross-section extends in the longitudinal direction different distance as the top portion with increased top portion cross-section, a person having ordinary skill in the art would be capable of modifying the shape and size of the container as an obvious variation in design choice. As discussed in MPEP 2144.04 IV Section A, the shape of a container is a matter of choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the present case, differing extents of the top and bottom portions of the container seen in Stevens may be considered a design choice variation that has no functional bearing on the container itself. Furthermore, as discussed in Applicant Specification Paragraph 0058, any extension in different amounts is not disclosed to have any functional impact on the bottle. 
Regarding Claim 12, Stevens discloses the bottle includes sides with each side having a side indent to allow improved squeezing of the bottle as shown below. 

    PNG
    media_image2.png
    970
    1440
    media_image2.png
    Greyscale

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US D234911) as applied to claim 1 above, and further in view of Carbone (US 2005/1899314). Similarly, Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US D234911) in view of Carbone (US 2005/1899314).
Regarding Claim 10, Stevens discloses the limitations of Claim 1 as discussed above. Stevens does not disclose the top portion includes a textured top portion outer surface to allow gripping surface. Carbone discloses a similar bottle (14) including a patch (46) with an outer surface (50) comprising raised features such as bumps, dimples, or a combination thereof along the outer surface to enhance the grasp of a user (Paragraph 0015). Stevens and Carbone are analogous inventions in the art of bottles. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the bottle of Stevens with the knurling disclosed in Carbone in order to enhance a user’s grip and prevent risking damage to the bottle or loss of the contents (Paragraph 0013). Also, please note that Carbone explicitly discloses the utility of such a textured/knurled surface when operating a pump (22) attached to the bottle in the same manner discussed by Applicant.
Regarding Claim 11, Carbone discloses the textured surface is knurled (i.e. having projections or protuberances). 
Regarding Claim 13, Stevens discloses a bottle capable of dispensing adhesives comprising a bottle body having an inner volume capable of accommodating an adhesive therein and including a bottom portion, a mid portion and a top portion extending from a bottom surface of the bottle body to a shoulder surface of the bottle body in a longitudinal direction. Stevens also discloses a neck portion extending from the shoulder surface of the bottle body having an opening for dispensing material from the bottle. Stevens discloses the bottom portion, mid portion and top portion each have a cross-section, and the top portion cross-section and bottom portion cross section is greater than the mid portion cross-section. As discussed above in Claim 10, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of Stevens with a textured surface as disclosed in Carbone in order to enhance a user’s grip on the bottle. 
Regarding Claim 14, Carbone discloses the textured outer surface is knurled. 
Regarding Claim 15, Stevens discloses the bottle includes sides with each side having a side indent that would allow improved squeezing of the bottle. 
Regarding Claim 16, Stevens in view of Carbone discloses a bottle comprising a bottle body having an inner volume and including a bottom portion, a mid portion and a top portion extending from a bottom surface of the bottle body to a shoulder surface of the bottle body in a longitudinal direction. Stevens discloses a neck portion extending from the shoulder surface of the bottle body having an opening for dispensing material stored in the bottle. Stevens discloses the bottom portion, mid portion and top portion each have a cross-section. The bottom portion cross-section is greater than the mid portion cross-section and the top portion cross-section is greater than the mid portion cross-section and bottom portion cross-section and the top portion cross-section are about equal. Furthermore, as shown in Stevens, the bottom portion and the top portion extend about same amount in the longitudinal direction. A larger amount may be stored in the bottom cross section of Stevens than in the middle cross section of Stevens. Finally, as discussed in Carbone, it would be obvious to modify the top portion to include a textured surface in order to enhance a user’s grip on the bottle. 
Regarding Claim 17, Carbone discloses the textured top portion outer surface is knurled. 
Regarding Claim 18, Stevens discloses the bottle includes sides with each side having a side indent that would allow improved squeezing of the bottle.
Claims 1, 3, 4, 6-9, and 12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gedanke (US D614036). 
 Regarding Claim 1, Gedanke discloses a bottle body having an inner volume including a bottom portion, a mid portion and a top portion extending from a bottom surface of the bottle body to a shoulder surface of the bottle body in a longitudinal direction. Gedanke also discloses a neck portion extending from the shoulder surface of the bottle body having an opening for dispensing. The bottom portion, mid portion and top portion each have a bottom portion cross-section, a mid portion cross-section and a top portion cross-section, respectively. The bottom portion cross-section is greater than the mid portion cross-section to provide stability to the bottle and wherein the bottom portion cross-section accommodates a greater amount therein than the mid portion cross-section of the bottle. 
This may be seen in Figures 7 and 8 of Gedanke which presents cross sectional views along two different axes as reproduced below in Diagram 2.
While Gedanke does not disclose the bottle holds adhesives or is used for dispensing adhesives, the contents of the bottle is a statement of intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference. To satisfy an 

    PNG
    media_image3.png
    1236
    1158
    media_image3.png
    Greyscale
 

In the present case, a person having ordinary skill in the art would recognize and find obvious that the container of Gedanke may also be used to store and dispense adhesives. In other words, the claimed bottle structure is entirely found in Gedanke. A recitation of the intended contents and use of the bottle does not add any structural distinction to the bottle itself. To specify the contents of a prior art bottle must be considered an obvious variation. Please see MPEP 2111.02.  
Regarding Claim 3, Gedanke discloses the top portion cross-section is greater than the mid portion cross-section.
Regarding Claim 4, Gedanke discloses the bottom portion cross-section is approximately the same as the top portion cross-section.
Regarding Claim 6, Gedanke discloses the bottom portion with increased bottom portion cross-section extends in the longitudinal direction. 
Regarding Claims 7 and 8, Gedanke does not discloses the bottom portion with increased bottom portion cross-section extends in the longitudinal direction   approximately the same distance as the top portion with increased top portion cross-section. However, a person having ordinary skill in the art would be capable of modifying the shape and size of the container as an obvious variation in design choice. As discussed in MPEP 2144.04 IV Section A, the shape of a container is a matter of choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the present case, differing extents of the top and bottom portions of the container seen in Gedanke may be considered a design choice variation that has no functional bearing on the container itself. Furthermore, as discussed in Applicant 
Regarding Claim 9, Gedanke discloses the bottom portion with increased bottom portion cross-section extends in the longitudinal direction different distance as the top portion with increased top portion cross-section. 
Regarding Claim 12, Gedanke discloses the bottle includes sides with each side having a side indent to allow improved squeezing of the bottle.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gedanke (US D614036) as applied to claim 1 above, and further in view of Carbone (US 2005/1899314). Similarly, Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gedanke (US D614036) in view of Carbone (US 2005/1899314).
Regarding Claim 10, Gedanke discloses the limitations of Claim 1 as discussed above. Gedanke does not disclose the top portion includes a textured top portion outer surface to allow gripping surface. Carbone discloses a similar bottle (14) including a patch (46) with an outer surface (50) comprising raised features such as bumps, dimples, or a combination thereof along the outer surface to enhance the grasp of a user (Paragraph 0015). Gedanke and Carbone are analogous inventions in the art of bottles. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the bottle of Gedanke with the knurling disclosed in Carbone in order to enhance a user’s grip and prevent risking damage to the bottle or loss of the contents (Paragraph 0013). Also, 
Regarding Claim 11, Carbone discloses the textured surface is knurled (i.e. having projections or protuberances). 
Regarding Claim 13, Gedanke discloses a bottle capable of dispensing adhesives comprising a bottle body having an inner volume capable of accommodating an adhesive therein and including a bottom portion, a mid portion and a top portion extending from a bottom surface of the bottle body to a shoulder surface of the bottle body in a longitudinal direction. Gedanke also discloses a neck portion extending from the shoulder surface of the bottle body having an opening for dispensing material from the bottle. Gedanke discloses the bottom portion, mid portion and top portion each have a cross-section, and the top portion cross-section and bottom portion cross section is greater than the mid portion cross-section. As discussed above in Claim 10, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of Gedanke with a textured surface as disclosed in Carbone in order to enhance a user’s grip on the bottle.
Regarding Claim 14, Carbone discloses the textured outer surface is knurled.
Regarding Claim 15, Gedanke discloses the bottle includes sides with each side having a side indent that would allow improved squeezing of the bottle. 
Regarding Claim 16, Gedanke in view of Carbone discloses a bottle comprising a bottle body having an inner volume and including a bottom portion, a mid portion and a top portion extending from a bottom surface of the bottle body to a shoulder surface of 
Regarding Claim 17, Carbone discloses the textured top portion outer surface is knurled.
Regarding Claim 18, Gedanke discloses the bottle includes sides with each side having a side indent that would allow improved squeezing of the bottle.
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GIDEON R WEINERTH/Examiner, Art Unit 3736